department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division s i n dollar_figure apr ame tep rat legend company a company b company c state d state e plan x plan y adopting employers dear this letter modifies three of the four rulings issued to company c in plr on date and in response to the request from your authorized representative dated date will limit the retroactive effect of such revocation pursuant to sec_7805 of the internal_revenue_code in a letter dated date the internal_revenue_service issued the following private letter rulings to company c plan y constitutes a replacement plan within the meaning of sec_4980 of the code provided that an amount no less than percent of the excess_assets is directly transferred to plan y from plan x the excess_assets transferred from plan x to plan y will not be included in the gross_income of company a or company c rsi no deduction will be allowable with respect to such transfer of excess_assets such transfer of excess_assets will not be treated as an employer_reversion under sec_4980 of the code and that there will be no excise_tax imposed under sec_4980 with respect to the transfer of only percent of the excess_assets from plan x to plan y upon reconsideration we have modified and clarified the second third and the first part of the fourth rulings issued on date your authorized representative submitted the following facts and representations on your behalf in a letter dated date as supplemented by letters dated date and date in support of the aforementioned rulings company a is a corporation based in state d company c is a wholly-owned subsidiary of company b which is a wholly owned subsidiary of company a company c is based in state e companies a b and c are all members of the same controlled_group_of_corporations pursuant to sec_414 of the code companies a and c sponsor plan x a defined_benefit_plan that employers of the controlled_group may adopt several employers of the controlled_group the adopting employers have adopted plan x companies a and c intend to terminate plan x and to transfer all of the excess_assets in plan x that remain after the payment of all benefits to plan y a defined_contribution_plan with a cash_or_deferred_arrangement one hundred percent of the active participants in plan x who remain employees of the adopting employers will be active participants in plan y as of the date the excess_assets are transferred prior to the transfer of the excess_assets from plan x plan y and its related trust will be amended to provide for a suspense_account to hold the excess_assets all amounts held in the suspense_account including income thereon will be used to fund the matching and employer-based contributions for all employees of the adopting employers no less rapidly than ratably over the seven-plan-year period beginning in the year of the transfer the minimum amount that must be allocated each plan_year will be determined by multiplying the amount in the suspense_account as of the first day of the plan_year by a fraction the numerator of which is one and the denominator of which is the number of years remaining in the seven-plan-year period however if it is not possible to distribute the amounts to the employees of the adopting employers within the seven-plan-year period amounts held in the suspense_account will be used to provide matching and base contributions for all participants in plan y to the extent necessary in reference to the request for rulings sec_4980 of the code provides for a percent excise_tax on the amount of any reversion from a qualified_plan section d as added by the omnibus budget reconciliation act of p l provides in general that the excise_tax under sec_4980 shall be increased to percent with respect to any employer_reversion from a qualified_plan unless the employer establishes or maintains a qualified_replacement_plan or the plan provides for benefit increases which take effect immediately on the termination_date sec_4980 generally applies to reversions occurring after date sec_4980 of the code defines employer_reversion as the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code generally provides the requirements for a plan to be considered a qualified_replacement_plan the plan must be established or maintained by the employer in connection with a qualified_plan termination and at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement pian additionally a direct transfer must be made from the terminated plan to the replacement plan before any employer_reversion and the transfer must be in an amount equal to percent of the maximum amount the employer could receive as an employer_reversion sec_4980 of the code provides that if the replacement plan is a defined_contribution_plan the amount transferred to the replacement plan must be allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or il credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven plan_year period beginning with the year of the transfer sec_4980 provides in part that the allocation of any amount or income allocable thereto to any account under sec_4980 shall be treated as an annual_addition for purposes of sec_415 the service concluded in the june letter that the entire plan x excess_assets may be transferred to plan y furthermore the date letter concluded that as long as at least percent of the excess_assets is transferred to plan y there would be no excise_tax imposed on that percent however an excise_tax at the rate of percent would be imposed on the remaining percent of the excess_assets even if part or all of the remaining percent is transferred to plan y however after a subsequent review of the language stated in the previous paragraph the service concludes as a clarification that only an amount equal exactly to percent of excess would meet the assets transfer requirement stated in sec_4980 of the code and could be transferred to plan y under the terms of sec_4980 in other words only an amount equal to exactly percent of the excess amounts would not be subject_to the excise_tax under sec_4980 the remaining percent of the excess amounts would be subject_to an excise_tax equal to percent as provided in sec_4980 any excess amounts over the percent would not meet 2h the assets transfer requirements of sec_4980 but could possibly be transferred as a contribution for example provided the transfer meets the requirements of sec_404 and sec_415 with specific reference to your first ruling_request your authorized representative asserts that all of the employees of the adopting employers who are active participants in plan x and who will remain employees of the adopting employers after the termination of plan x will be active participants in plan y furthermore percent of the excess_assets remaining after the termination of plan x will be directly transferred to the trust which holds the plan y assets these representations indicate that with respect to plan y the requirements of sec_4980 will be met accordingly with respect to the first ruling_request we conclude as in the letter issued june that plan y constitutes a qualified_replacement_plan within the meaning of sec_4980 provided an amount equal to percent of the excess_assets are transferred to plan y with respect to the second third and the first part of the fourth ruling requests sec_4980 of the code provides that in the case of any amount transferred under sec_4980 such amount shall not be includible in the gross_income of the employer ii no deduction shall be allowable with respect to such transfer and lil such transfer shall not be treated as an employer_reversion for purposes of sec_4980 as noted previously the service has concluded as a clarification that only an amount equal to exactly percent of the excess_amount would meet the asset transfer requirements stated in sec_4980 of the code the percent transferred amount thus the requirements provided in sec_4980 il and il would apply only to the percent transferred amount accordingly we conclude with respect to the second ruling_request that only the percent transferred amount transferred from plan x to plan y will not be included in the gross_income of company a and company c however assets in excess of the percent transferred amount would be included in the gross_income of company a and company c with respect to the third ruling_request we conclude that no deduction will be allowable with respect to the percent transferred amount however any surplus amounts transferred from plan x to plan y in excess of percent transferred amount are considered as contributions to plan y that are subject_to the deduction mules of sec_404 of the code with respect to the first part of the fourth ruling_request we conclude that only the transferred amount will not be treated as an employer_reversion under sec_4980 of the code concerning the second part of the fourth ruling_request sec_4980 of the code provides that an amount equal to percent of the excess_assets which an employer could receive from the terminated defined_benefit_plan must be transferred to the replacement plan as noted previously as long as at least percent of the excess_assets is transferred to plan y there will be no excise_tax imposed on that percent however an excise_tax at the rate of percent will be imposed on the remaining percent that is transferred to plan y accordingly with respect to the second part of the fourth ruling_request we conclude as previously that there will be no excise_tax imposed under sec_4980 of the code with respect to the transfer of only percent of the excess_assets from plan x to plan y however an excise_tax at the rate of percent will be imposed on the remaining percent of the excess_assets even if part or all of the remaining percent is transferred to plan y sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling or regulations relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2002_4 r b provides that a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified if a letter_ruling is revoked or modified the revocation or modification applies to all years open under the statute_of_limitations unless the service uses its discretionary authority under section b of the code to limit the retroactive effect of the revocation or modification section dollar_figure of revproc_2002_4 provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the ruling was issued or to a taxpayer whose tax_liability was directly involved in the ruling provided that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a prospective transaction and the taxpayer directly involved the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the ruling retroactively would be to the taxpayer's detriment based on the review of the applicable law and the information provided to us in your authorized representative's date letter we have concluded that the five conditions of section dollar_figure of revproc_2002_4 have been met therefore pursuant to the authority contained in sec_7805 of the code the holding of this letter will not be applied retroactively to transactions that occurred prior to date the date that the taxpayer received written notice that the service was reconsidering private_letter_ruling number dated date this letter is directed only to the transactions that transpired prior to date and were completed in reliance of the june letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent should you have any questions please contact a copy of this letter is being sent to your authorized representative in accordance the power_of_attorney on file in this office sincerely s pad thabby tee paul t shultz director employees plan rulings and agreements enclosures form_437 deleted copy of letter_ruling
